Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] and amendments filed in an Amendment received on 07/12/2021.


Examiner’s Statement of Reasons for Allowance
3.       Claims 1, 2, 5-12 and 15-22 are allowed.

4.       The following is an examiner’s statement of reasons for allowance:

Referring to claim 1, the prior art searched and of record neither anticipates, makes obvious nor discloses or suggests in the claimed combinations the claimed subject matter of independent claim 1.  

The prior art of Nagata (US PG. Pub. 2002/0077979 A1) teaches in Fig. 10b, Sect. [0307], the arithmetic processing section 122 retrieves the ID number of the toner cartridge 60 contained in the incoming data.  The ID number goes in the "FULL DATA (FULL DIGITS)" cell in FIGS. 9(a) and 9(b).  FIG. 10(b) shows the management table after the full incoming data is entered.  Spare cartridges are numbered in the order of the incoming data; alternatively, they may be sorted by color.  The full incoming data may be temporarily stored in a virtual memory region (or processing region) of the 
	
In addition, the prior art of Mizutani (US PG. Pub. 2014/0043406 A1) discloses in Fig. 12, Sect. [0116], The information update step S40 is a step of rewriting the information relating to the ink consumption for the memory provided in the circuit substrate 14 of the cartridge 7 to usable values.  When the ink is used and the ink residual volume of the cartridge 7 reaches a designated volume or lower, there are cases when information expressing that the ink residual volume has reached a designated value or less is stored in the memory.  In this case, the printer 5 judges that there is no ink in the cartridge 7, and there are cases when it does not shift to a normal printing operation.  With this embodiment, at the information update step S40, the information relating to ink consumption volume of the memory is updated to a usable value that shows that there is a designated value or greater of ink.


In particular, the applied references of Nagata in view of Mizutani fails to disclose and would not have rendered obvious the following limitations of independent claim 1 and similar claim 11:
	“an information processing apparatus including
a first memory that stores management information about cartridges that store consumables used for printing, and
	a first controller configured to update the stored management information; and
an image forming apparatus including:
	a printer configured to print an image on a sheet using the consumables stored in a cartridge attached to the image forming apparatus, 
	a second memory that stores cartridge information about a cartridge that has been previously attached to the image forming apparatus, the cartridge information including an identification and a used amount of consumables of the cartridge, and
	a second controller configured to 
		when a cartridge is attached to the image forming apparatus, retrieve
cartridge information from the attached cartridge as first cartridge information, and further retrieve the cartridge information stored in the second memory as second cartridge information, and 
	transmit the first and second cartridge information to the information processing apparatus, 
wherein the first controller is configured to
	upon receipt of the first and second cartridge information, compare the first and second cartridge information and determine whether or not the cartridge attached to the image forming apparatus is a refilled cartridge using a comparison result of the identifications and the used amounts of consumables included in the first and second cartridge information, 
upon determining that the cartridge is a refilled cartridge, update the management information so that the cartridge is identified as a refilled cartridge, and
	transmit a result of the determination to the image forming apparatus.”, since the references fail to determine teach storing techniques wherein a second memory that stores cartridge information about a cartridge that has been previously attached to the image forming apparatus, the cartridge information including an identification and a used amount of consumables of the cartridge, and a second controller configured to when a cartridge is attached to the image forming apparatus, retrieve cartridge information from the attached cartridge as first cartridge information, and further retrieve the cartridge information stored in the second memory as second cartridge information. 
	
	Therefore, whether taken individually or in combination, the prior arts of Nagata in view of Mizutani fails to explicitly teach the claimed limitation as required by the independent claim 1 and similar 11.

Referring to claim 5, the prior art searched and of record neither anticipates, makes obvious nor discloses or suggests in the claimed combinations the claimed subject matter of independent claim 5.  

The prior art of Nagata (US PG. Pub. 2002/0077979 A1) teaches in Fig. 10b, Sect. [0307], the arithmetic processing section 122 retrieves the ID number of the toner cartridge 60 contained in the incoming data.  The ID number goes in the "FULL DATA (FULL DIGITS)" cell in FIGS. 9(a) and 9(b).  FIG. 10(b) shows the management table 
	
In addition, the prior art of Mizutani (US PG. Pub. 2014/0043406 A1) discloses in Fig. 12, Sect. [0116], The information update step S40 is a step of rewriting the information relating to the ink consumption for the memory provided in the circuit substrate 14 of the cartridge 7 to usable values.  When the ink is used and the ink residual volume of the cartridge 7 reaches a designated volume or lower, there are cases when information expressing that the ink residual volume has reached a designated value or less is stored in the memory.  In this case, the printer 5 judges that there is no ink in the cartridge 7, and there are cases when it does not shift to a normal printing operation.  With this embodiment, at the information update step S40, the information relating to ink consumption volume of the memory is updated to a usable value that shows that there is a designated value or greater of ink.

In particular, the applied references of Nagata in view of Mizutani fails to disclose and would not have rendered obvious the following limitations of independent claim 5:
a first memory that stores management information about cartridges that store consumables used for printing, and
	a first controller configured to update the stored management information; and
an image forming apparatus including:
	a printer configured to print an image on a sheet using the consumables stored in a cartridge attached to the image forming apparatus, the cartridge storing cartridge information about the cartridge,
a second memory that stores cartridge information about a cartridge that has been previously attached to the image forming apparatus, and
a second controller configured to 
	when a cartridge is attached to the image forming apparatus, retrieve
cartridge information from the attached cartridge as first cartridge information, and further retrieve the cartridge information stored in the second memory as second cartridge information, and 
	transmit the first and second cartridge information to the information processing apparatus, wherein 
	the first controller is configured to 
		upon receipt of the first and second cartridge information, determine whether or not the cartridge attached to the image forming apparatus is a refilled cartridge, 
		upon determining that the cartridge is a refilled cartridge, update the management information so that the cartridge is identified as a refilled cartridge, and
transmit a result of the determination to the image forming apparatus, each of the first and second cartridge information indicates an identification of the cartridge and a used amount of the consumables, and 
	the first controller determines that the cartridge is a refilled cartridge when the identifications of the first and second cartridge information are identical but the used amounts of the consumables of the first and second cartridge information are different.”, since the references fail to teach secondary storing characteristics for a second memory that stores cartridge information about a cartridge that has been previously attached to the image forming apparatus, and a second controller configured to when a cartridge is attached to the image forming apparatus, retrieve cartridge information from the attached cartridge as first cartridge information, and further retrieve the cartridge information stored in the second memory as second cartridge information, and transmit the first and second cartridge information to the information processing apparatus, as required by the claim. 
	
	Therefore, whether taken individually or in combination, the prior arts of Nagata in view of Mizutani fails to explicitly teach the claimed limitation as required by the independent claim 5.

5.       It follows that claims 2, 6-10, 12 and 15-22 are then inherently allowable for depending on an allowable base claim.

.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darryl Dottin whose telephone number is (571)270-5471.  The examiner can normally be reached on Monday through Thursday   9:30AM – 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/DARRYL V DOTTIN/
Examiner, Art Unit 2677

/MIYA J WILLIAMS/Acting Supervisory Patent Examiner of Art Unit 2677